Citation Nr: 9903847	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada 


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  

The Board notes that in June 1995, the RO denied the 
appellant's claim of entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes.  
In February 1996, the appellant, through his representative, 
filed a Notice of Disagreement (NOD).  At that time, the 
appellant's representative requested that the RO schedule the 
appellant for a personal hearing at the RO in Boise, Idaho.  
The representative also requested that the RO delay "all 
form 9 requirements" until the hearing was conducted.  In 
March 1996, the RO issued a Statement of the Case (SOC), and 
in September 1996, the appellant submitted his substantive 
appeal.  In light of these circumstances, it is the Board's 
determination that the 60-day appeals period was extended by 
the RO for good cause, and that the appellant filed a timely 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1998).  Accordingly, the appellant's 
claim of entitlement to a permanent and total rating for 
nonservice-connected pension purposes is before the Board for 
appellate consideration.

The Board further notes that, as stated above, in the 
appellant's February 1996 NOD, the appellant requested a 
hearing at the RO in Boise, Idaho.  In a letter from the RO 
to the appellant, dated in November 1996, the RO informed the 
appellant that his hearing was scheduled on December 6, 1996.  
The records reflect that on December 4, 1996, the appellant's 
representative submitted VA Form 21-4138, Statement in 
Support of Claim.  At that time, the representative requested 
a two month extension for the appellant's personal hearing.  
The representative stated that he had not finished the "work 
up" for the hearing, and he had also been unable to contact 
the appellant.  According to the records, the appellant's 
December 1996 hearing was subsequently canceled.  In February 
1997, the RO sent VA Form 3232, General Information Request, 
to the appellant's representative in order to determine 
whether or not the appellant still desired a hearing.  The 
representative responded that he had tried to locate the 
appellant, but that he had learned that the appellant had 
left the reservation and his "whereabouts" were unknown.  
In a letter from the RO to the appellant, dated in May 1998, 
the RO requested that the appellant clarify his position in 
regards to whether or not he still wanted a hearing.  The RO 
further indicated that the appellant needed to respond to 
their request as soon as possible, but no later than 60 days 
from the date of the letter.  The Board observes that the 
RO's May 1998 correspondence was sent the veteran's latest 
address of record, and was not returned by the United States 
Postal Service as undeliverable.  The record is negative for 
a response from the appellant.  See Ashley v. Derwinski, 2 
Vet. App. 62, 64 ("The presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties).  Accordingly, the 
Board will deem the request for a personal hearing as having 
been withdrawn.

In an August 1996 rating action, the RO denied the 
appellant's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  There is no 
indication from the information of record that the appellant 
filed an NOD.  Accordingly, this issue is not before the 
Board for appellate consideration. 


REMAND

A preliminary review of the record discloses that in June 
1994, the appellant filed a "new claim" for VA non-service 
connected disability pension based on permanent and total 
disability.  Suttman v. Brown, 5 Vet. App. 127, 136-37 (1993) 
(implicitly holding that a repeat claim for non- service 
connected pension benefits, "where a similar claim has been 
previously and finally denied, should be viewed as a new 
claim, subject to the requirement that it be well 
grounded"); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  See also 38 C.F.R. § 3.160(d) (1998) (defining 
"finally adjudicated claim").  Thus, the Board finds that 
the appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Board notes that in a March 1993 decision, the RO rated 
the appellant's nonservice-connected coronary artery disease 
as 30 percent disabling.  This rating has remained in effect 
up until the current claim.  However, the Board observes that 
although the evidence of record shows that in rating actions 
of March 1994 and June 1995, the RO made references to the 
appellant's PTSD and low back disability (diagnosed as 
degenerative joint disease), the RO did not assign disabling 
ratings to those disabilities.  Therefore, it is the Board's 
determination that further evaluation is warranted.  

In addition, the Board would note that the medical data 
currently of record does not adequately address the degree of 
severity or the functional impairment the appellant's 
nonservice-connected disabilities cause in his capacity for 
performing substantially gainful employment.  As such, the 
Board is of the opinion that further examination of the 
appellant would be helpful.

Further, the schedular criteria for evaluating cardiovascular 
disabilities, as set forth in 38 C.F.R. § 4.104 (1997), were 
amended by 62 Red. Reg. 65207-65224 (1998), effective January 
12, 1998.  Similarly, the schedular criteria for evaluating 
mental disorders, as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996), were amended by 61 Fed. Reg. 52,695-52,702 (1996), 
effective November 7, 1996.  When the law or regulation 
changes while a case is pending, the version most favorable 
to the appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
To date, the RO has not address the question of what is the 
appropriate disability evaluations for the appellant's non-
service connected acquired neurosis or psychosis (identified 
as PTSD), and for his non-service connected coronary artery 
disease, under the amended schedular criteria which went into 
effect on November 7, 1996, and on January 12, 1998, 
respectively.

Before the Board addresses a question which was not addressed 
by the RO, it must determine whether the appellant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the appellant 
would be prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  In light of the foregoing, the 
Board determines that further action, to include the RO's 
adjudication of the appellant's pension claim under the 
amended rating criteria is warranted.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since 1994, for a 
mental disorder (claimed as PTSD), 
coronary artery disease, and/or a low 
back disability (identified as 
degenerative joint disease).  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  The appellant should be afforded a 
general medical examination to ascertain 
the nature, severity, and manifestations 
of all disorders which may be present, to 
specifically include coronary artery 
disease, post traumatic stress disorder, 
and degenerative joint disease of the low 
back.  The examiner is requested to 
report complaints and clinical findings 
in detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The primary purpose of 
the examination is to assess the severity 
of the appellant's disabilities and to 
quantify the degree of social and 
industrial impairment caused by each 
disability.  The examiner is specifically 
requested to offer an opinion as to the 
degree of impairment of the appellant to 
perform substantially gainful employment 
attributable individually to each 
condition, if any, and the overall 
impairment to perform substantially 
gainful employment by the combination of 
disorders, if any.  The claims folder 
should be made available to the examiner 
for review in conjunction with this case.  
The rationale for all opinions expressed 
should be stated.

3.  After the development above has been 
completed to the extent possible, the RO 
should again review the evidence of 
record.  Care should be taken to ensure 
that the appellant's claimed psychiatric 
disorder and coronary artery disease are 
evaluated under the amended regulatory 
criteria identified above, as well as the 
criteria in existence at the time of the 
appellant filed his claim.  As noted 
above, the version most favorable to the 
appellant shall be deemed to apply.  
Thereafter, the RO should review the 
appellant's claim for entitlement to a 
permanent and total rating for 
nonservice-connected pension purposes, to 
include extraschedular consideration 
under the provision of 38 C.F.R. 
§ 3.321(b)(2).  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant is free to submit additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


